Per Curiam,
This is an appeal from the judgment of the court of quarter sessions affirming, on appeal, a judgment of a justice of the peace in a summary conviction under the Act of April 14, 1905, P. L. 169. The case was heard by the court without a jury, and, of course, the evidence taken on the hearing was not sent up with the record. It is insisted by appellee’s counsel that under the circumstances the opinion of the court must be deemed to contain all the facts that can be considered on this appeal. The defendants certainly have no standing to insist that any other facts can be considered, for it is to be borne in mind that, while this case comes before us by what is called an appeal, it is really but a certiorari. On the facts set forth by the learned judge as the ground of his decision, the judgment was clearly right, and nothing can be profitably added by us to his opinion.
The judgment is affirmed.